HEDRICK; Judge.
Based on exceptions duly noted in the record the defendant first contends the court erred in allowing Charles Willis’ wife to testify that she had a conversation with the defendant in the hall outside the courtroom during the trial wherein the defendant said he was going to “plead innocence” to protect himself, and that he still liked “Chuck” and that he would not use any more against him than he had to. Defendant argues that this testimony was not relevant and its only purpose was to excite the prejudice of the jury against him. The testimony complained of merely reiterated the defendant’s plea of not guilty. When the defendant testified he did exactly what he told Mrs. Willis he was going to do. While we must *223say we do not understand why the state wanted to introduce the challenged testimony, we cannot say it was irrelevant. In any event its admission could not have been prejudicial to the defendant. Defendant’s first assignment of error has no merit.
By assignments of error two, three and four the defendant contends the court erred in allowing Mrs. Willis, Bobby Wayne Nash arid Officer Glenn Sides to testify as to statements made to them by Charles Willis regarding the theft of the motorcycle and the receiving thereof. In each instance the court instructed the jury that it could consider the testimony only for the purpose of corroborating Charles Willis, if, in fact, the testimony did corroborate Willis. Defendant simply argues the challenged testimony was inadmissible hearsay because it did not corroborate Willis’ testimony. We disagree. The challenged testimony was substantially the same as that given by Willis, and it was for the jury to say whether it corroborated Willis’ testimony. These assignments of error have no merit.
Defendant’s fifth assignment of error is based on the court’s denial of his motion for judgment as of nonsuit. The evidence was sufficient to require the submission of this case to the jury and to support the verdict.
Assignments of error seven through twelve relate to the court’s instructions to the jury. We have carefully examined each exception upon which these assignments of error are based and find them to be without merit.
The defendant had a fair trial free from prejudicial error.
No error.
Judges Vaughn and Clark concur.